Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  132823(54)(55)                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  KEVIN SMITH,                                                                                                       Justices
            Plaintiff-Appellee,
                                                                   SC: 132823
  v                                                                COA: 262139
                                                                   Oakland CC: 2003-047984-NH
  LOUIE KHOURI, D.D.S., LOUIE KHOURI,
  D.D.S., P.C., and ADVANCED DENTAL CARE
  CLINIC, L.L.C.,
                Defendants-Appellants.
  ________________________________________


        On order of the Chief Justice, the motion by the Negligence Section of the State
  Bar of Michigan for leave to file a brief amicus curiae and the motion for immediate
  consideration are considered and they are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2007                   _________________________________________
                                                                              Clerk